DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 26, 2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 26, 2019 and May 27, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

The abstract of the disclosure is objected to because it is not written in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  Each of claims 9 and 19 recites the first and second data and should recite “the first data and the second data.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 7, 8, 13, 17, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 3 and 13 recites wherein the separate electronic controller is configured to control the vehicle to move…. It is unclear how the separate electronic controller of a steering system
Each of claims 8 and 18 recites a trailer tongue length of a trailer. It is unclear if the trailer is the same one that is introduced or if it is a new trailer. The limitation should recite “a trailer tongue length of the trailer.”
The term a best path in claims 7 and 17 is a relative term which renders the claim indefinite.  The term a best path is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, different people may considered different paths the “best” path based on differing criteria and/or different past experiences. Therefore, the scope of the claim is unclear.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a system, and independent claim 11 is directed toward a method. Therefore, each of the independent claims 1 and 11 along with the corresponding dependent claims 2-10 and 12-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 11 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable 
receiving, at an electronic controller, first data from at least one of a sensor and a camera at a first location relative to a trailer (a person driving a vehicle may look out the window or view in mirrors a trailer), 
determining, with the electronic controller, a second location relative to the trailer for a vehicle, the second location being a different location than the first location (a person may decide to move the vehicle relative to the trailer to a second position relative to the trailer), 
generating, with the electronic controller, a signal to move the vehicle from the first location to the second location (the person may press the gas to signal the vehicle to move), 
receiving, with the electronic controller, second data from at least one of the sensor and the camera at the second location (a person may look at the trailer again in the second location), 
determining, with the electronic controller, a characteristic of the trailer based upon the first data and the second data (a person may notice a length of the trailer or another characteristic of the vehicle at the first and/or second locations), and 
determining, with the electronic controller, a movement behavior of the trailer based upon the characteristic before the vehicle couples to the trailer (a person may mentally note how wide of turns he or she may need to make based on the length of the trailer).


Under Step 2A, Prong One, independent claims 1 and 11 recite, in part, a system and a method. Other than reciting a trailer, a vehicle, a sensor, a camera, and an electronic controller, which have already been discussed above, nothing in the claims precludes the steps from being 

Under Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  For example, independent claims 1 and 11 recite the additional elements of a trailer, a vehicle, a sensor, a camera, and an electronic controller.  These limitations amount to implementing the abstract idea on a computer, or more particularly, a computer associated with a particular field of endeavor, which in this case is a computer of a vehicle that may be capable of hitching to an associated trailer and wherein the computer collects data from a sensor and a camera.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a trailer, a vehicle, a sensor, a camera, and an electronic controller are not integrated into the claims as a whole, claims 1 and 11 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 11 are not patent eligible. 

Dependent claims 2-10 and 12-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-

Examiner notes that the limitation providing an audio notification to the user and displaying a notification on a display of the vehicle recited in claims 5 and 15 is insufficient for overcoming a rejection under 35 U.S.C. 101. Specifically, the notifications are not based on the movement behavior; instead, they are based on the generated signal to move the vehicle from the first location to the second location which is considered extra-solutionary (pre-solutionary) activity for the purposes of a 35 U.S.C. 101 analysis; see MPEP 2106.05(g). Additionally, merely displaying a result is insufficient for overcoming a 35 U.S.C. 101 rejection; see MPEP 2106.05(a).

Examiner further notes that adding a limitation which requires controlling the vehicle based on the movement behavior would be sufficient for overcoming the current 35 U.S.C. 101 rejections. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0056736 (hereinafter, “Wood”).

Regarding claim 1, Wood discloses a system for estimating characteristics of a trailer, the system comprising: 
a trailer (see at least Fig. 1 and [0022]; the cargo trailer (i.e., trailer)); 
a vehicle (see at least Fig. 1 and [0022]; the self-driving tractor (i.e., vehicle)); 
a sensor positioned on the vehicle (see at least Fig. 1 and [0022]; the sensor array includes at least one sensor which is connected to the self-driving tractor (i.e., vehicle)); 
a camera positioned on the vehicle and configured to capture video of the trailer (see at least Fig. 1, [0022], and [0041]; the array of sensors may include a number of cameras which may be configured to capture image data of the cargo trailer (i.e., trailer)); and 
an electronic controller (see at least [0024]; the system includes at least one controller) configured to 
receive first data from at least one of the sensor and the camera at a first location relative to the trailer (see at least Fig. 4 and [0013]; sensor data is continuously , 
determine a second location relative to the trailer for the vehicle, the second location being a different location than the first location (see at least Fig. 4 and [0013]; because sensor data is continuously received as the tractor unit (i.e., vehicle) is autonomously driven around the trailer, the position is also changing. A second location may be any location on the route that comes after the previous location), 
generate a signal to move the vehicle from the first location to the second location (see at least Fig. 4 and [0013]; autonomously moving the tractor unit (i.e., vehicle) around the trailer requires signals to various vehicle systems to move the vehicle), 
receive second data from at least one of the sensor and the camera at the second location (see at least Fig. 4 and [0013]; sensor data is continuously received as the tractor unit (i.e., vehicle) is autonomously driven around the trailer prior to hook-up. The sensor may be a camera, and the sensor data may be retrieved at a second location relative to the trailer which may occur after the first location), 
determine a characteristic of the trailer based upon the first data and the second data (see at least Fig. 4 and [0013]; trailer configuration parameters (i.e., characteristics) may be determined based on the sensor data collected while driving around the cargo trailer (i.e., first and second data)), and 
determine a movement behavior of the trailer based upon the characteristic before the vehicle couples to the trailer (see at least Fig. 4 and [0012]- [0013]; the trailer 

Claim 11 comprises essentially the same limitations as claim 1 and is rejected under the same and/or similar reasoning. 

Regarding claim 2, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the electronic controller is further configured to send the generated signal to move the vehicle to a separate electronic controller of a steering system of the vehicle (see at least [0030] and [0037]; autonomous control (i.e., move the vehicle) of the vehicle may include sending signals to at least a control (i.e., a separate electronic controller) of a steering system of the vehicle).

Claim 12 comprises essentially the same limitations as claim 2 and is rejected under the same and/or similar reasoning.

Regarding claim 3, Wood discloses all of the limitations of claim 2. Additionally, Wood discloses wherein the separate electronic controller is configured to control the vehicle to move from the first location to the second location in response to receiving the signal (see at least [0013], [0030], and [0037]; autonomous control (i.e., move the vehicle) of the vehicle may include sending signals to at least a control (i.e., a separate electronic controller) of a steering system of the vehicle during movement around the vehicle (i.e., from a first location to the second location)).

Claim 13 comprises essentially the same limitations as claim 3 and is rejected under the same and/or similar reasoning.

Regarding claim 6, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the second location is determined based upon the first data (see at least [0013]; it is well-known in the art that driving autonomously around the trailer requires updating the path based on received information from the current positon in order to determine the next position to move to—especially where the entire path cannot be viewed at once).

Claim 16 comprises essentially the same limitations as claim 6 and is rejected under the same and/or similar reasoning.

Regarding claim 7, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein a best path between the first location and second location is determined based upon video from at least one of the sensor and the camera (see at least [0010], [0013], [0034]; the autonomous path around the vehicle includes at least first and second locations which may be determined from sensor data which may include a camera, and the camera may be a video camera).

Claim 17 comprises essentially the same limitations as claim 7 and is rejected under the same and/or similar reasoning.

Regarding claim 8, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the characteristic of the trailer is at least one selected from the group consisting of a length of the trailer, a width of the trailer, a height of the trailer, a number of axles of the trailer, a number of wheels of the trailer, a trailer tongue length of a trailer, and a distance between an axle and a coupling point of the trailer (see at least [0011]; the trailer configuration parameters (i.e., characteristics) may include at least a length, width, and height of the cargo trailer (i.e., trailer), the number of wheels of the trailer, the number of axels of the trailer, etc.).

Claim 18 comprises essentially the same limitations as claim 8 and is rejected under the same and/or similar reasoning.

Regarding claim 9, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the electronic controller is further configured to determine at least one characteristic of a coupling point of the trailer based upon at least one of the first and second data (see at least [0011] and [0013]; the kingpin overhang length/bogie slider position (i.e., characteristic of a coupling point) may be determined based on collected sensor data which may include first and second data collected on a path around the trailer).

Claim 19 comprises essentially the same limitations as claim 9 and is rejected under the same and/or similar reasoning.

Regarding claim 10, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the movement behavior of the trailer is further determined based upon a known movement model (see at least [0011]; the trailer configuration parameters (i.e., characteristics) may be based upon lookup information or information received from a remote trailer tracking or management resource (i.e., a known information), and the motion plan (i.e., movement behavior) is based on the trailer configurations parameters (i.e., characteristics). Because the motion plan (i.e., movement behavior) is based on the trailer configuration 

Claim 20 comprises essentially the same limitations as claim 10 and is rejected under the same and/or similar reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of U.S. Pub. No. 2019/0071088 (hereinafter, “Hu”).

Regarding claim 4, Wood discloses all of the limitations of claim 1. However, Wood does not explicitly teach wherein generating the signal to move the vehicle from the first location to the second location includes notifying a user of the vehicle to move to the second location.
Hu, in the same field of endeavor, teaches wherein generating the signal to move the vehicle from the first location to the second location includes notifying a user of the vehicle to move to the second location (see at least [0063]; visual/audio/tactile feedback (i.e., notifying a user) to alter movement of the vehicle during the motion. A vehicle that is in motion is continually changing locations (i.e., a first location and a second location)). It would have been see at least Hu at [0062].

Claim 14 comprises essentially the same limitations as claim 4 and is rejected under the same and/or similar reasoning.

Regarding claim 5, the Wood and Hu combination renders obvious all of the limitations of claim 4.  Additionally, Hu, in the same field of endeavor, further teaches wherein notifying the user includes at least one selected from the group of providing an audio notification to the user and displaying a notification on a display of the vehicle (see at least [0063]; the user may receive visual, audible, and/or tactile feedback/notifications via a display or other device). It would have been obvious to one of ordinary skill in the art, before the time of filing, to have further modified the disclosure of Wood with the further teachings of Hu in order to provide a countermeasure that helps prevent leaving the desired path; see at least Hu at [0062].

Claim 15 comprises essentially the same limitations as claim 5 and is rejected under the same and/or similar reasoning.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0322317 which relates to automatically determining dimensions to a trailer based on sensor data collected by a vehicle of the trailer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS E WORDEN/Primary Examiner, Art Unit 3663